223 F.3d 454 (7th Cir. 2000)
PHILIP I. WARREN, Petitioner-Appellant,v.RICHLAND COUNTY CIRCUIT COURT and JON LITSCHER, Secretary, Wisconsin Department of Corrections, Respondents-Appellees.
No. 99-3560
In the  United States Court of Appeals  For the Seventh Circuit
Argued March 30, 2000Decided August 4, 2000Rehearing En banc Denied Aug. 28, 2000

Appeal from the United States District Court  for the Western District of Wisconsin.  No. 99-C-234--Barbara B. Crabb, Judge.
Before Bauer, Diane P. Wood, and Williams, Circuit  Judges.
Bauer, Circuit Judge.


1
Philip Warren petitions  for a writ of habeas corpus pursuant to 28 U.S.C.  sec.2254. He claims that the Wisconsin Circuit  Court and Department of Corrections violated his  Fourteenth Amendment right to due process when it  revoked his probation. The District Court denied  Warren's petition for habeas relief. Warren v.  Richland County Circuit Court, et al., No. 99-C-  234 (W.D.Wis. Sept. 15, 1999). We affirm.

I.  BACKGROUND

2
Warren does not challenge the Wisconsin state  courts' statements of fact. Those facts are  entitled to a presumption of correctness and we  adopt them here. Kines v. Godinez, 7 F.3d 674,  677 (7th Cir. 1993), cert. denied, 510 U.S. 1200,  114 S. Ct. 1314, 127 L. Ed. 2d 664 (1994).


3
Philip Warren was charged with two counts of  sexually assaulting the ten year old daughter of  his former live-in girlfriend. The girl testified  at the preliminary hearing that Warren touched  her "in the wrong places" while she and her  mother were living with him. She explained that  Warren touched her breasts and crotch on two  occasions and that the touching was not "like  tickling." Officer Virginia Cupp also testified  at the preliminary hearing, relating statements  made by the child during an interview with the  investigating authorities. The court found  probable cause and bound Warren over for trial.


4
In a deal reached with the prosecutor, Warren  entered an Alford1 plea to one of the charges  against him, and the State dismissed the  remaining charge and recommend that Warren be  placed on probation. Before accepting the plea,  the court reminded Warren of the important rights  he was waiving, questioned defense counsel as to  the voluntariness of the plea and cautioned  Warren that his probation would be revoked if he  failed to complete the terms of his probation.  Satisfied that there was strong evidence of guilt  despite Warren's claims of innocence, the court  then accepted the Alford plea and entered a  judgment of conviction against Warren for sexual  assault of a child.


5
The court sentenced Warren to five years in  prison, but stayed that term and placed Warren on  eight years probation. One of the court-ordered  conditions of probation was that Warren cooperate  with and complete any counseling ordered by the  Department of Corrections. Warren did so for five  years, participating on three separate occasions  in sex offender treatment programs. He attended  every session and participated in the group  discussions. But, he consistently refused during  his counseling sessions to admit he had committed  a sexual offense, a requirement for  rehabilitation and successful completion of the  program. Warren was repeatedly warned of the  implications of his behavior, including the risk  of revocation, yet he persisted and five years  after he began probation, the Department of  Corrections issued a notice of violation. After  a hearing, Warren's probation was revoked and he  was ordered to begin serving his five year  sentence.


6
Warren sought review of the Department's  revocation decision by petitioning the circuit  court for a writ of certiorari pursuant to Wis.  Stat. sec.781.01. He argued that the Department's  requirement that he admit his guilt during sex  offender counseling violated his due process  because it was inconsistent with the State's  acceptance of his Alford plea in the criminal  proceeding. The court found no merit to Warren's  argument and affirmed the Department's decision  to revoke Warren's probation. The Court of  Appeals affirmed and the Wisconsin Supreme Court  agreed. See State ex rel. Warren, 211 Wis. 2d 710,  566 N.W.2d 173 (1997); State ex rel. Warren v.  Schwartz, 219 Wis. 2d 615, 579 N.W.2d 698 (1998).  Following an unsuccessful petition for a writ of  habeas corpus to the U.S. District Court for the  Western District of Wisconsin, Warren v. Richland  County Circuit Court, et al., No. 99-C-234  (W.D.Wis. Sept. 15, 1999), Warren appealed to us,  claiming that his Alford plea was  constitutionally defective because the court did  not advise him that he would not be able to  maintain his claim of innocence during counseling  and that his ignorance of that fact rendered his  plea unknowing and involuntary. He also claims  that the State breached the plea agreement by  seeking to imprison him for his failure to admit  guilt during the sex offender treatment  counseling. We affirm the District Court.

II.  DISCUSSION

7
Federal courts may grant a writ of habeas  corpus when a person is held in custody under a  state court judgment in violation of the United  States Constitution. 28 U.S.C. sec.2254; Kavanagh  v. Berge, 73 F.3d 733, 735 (7th Cir. 1996). In  order to merit federal habeas relief, a  petitioner must establish that the state court  proceedings resulted in a decision that was  contrary to, or involved an unreasonable  application of clearly established federal law as  determined by the United States Supreme Court. 28  U.S.C. sec.2254(d)(1). See also Lindh v. Murphy,  96 F.3d 856 (7th Cir. 1996) (en banc) rev'd on  other grounds 521 U.S. 320 (1997). Otherwise, a  petitioner must demonstrate that the state court  decision was based on an unreasonable  determination of the facts, given the evidence  presented during the state court proceedings. 28  U.S.C. sec.2254(d)(2). Where, as here, the  District Court denied habeas relief, we review  the District Court's findings of fact under a  clearly erroneous standard and its legal  conclusions de novo. Neumann v. Jordan, 84 F.3d 985, 987 (7th Cir. 1996).

A.  Due Process Challenge

8
Due process requires that a trial court inform  the defendant of the "direct consequences" of his  plea. Brady v. United States, 397 U.S. 742, 755  (1970). Warren argues that due process was denied  him because he was not informed at the time he  entered his plea that the State would not permit  him to continue to maintain his innocence during  mandatory sex counseling sessions. He maintains  that the court's failure to so inform him  rendered his plea unknowing and involuntary.

Brady defines a "voluntary" plea as:

9
A plea of guilty entered by one fully aware of  the direct consequences, including the actual  value of any commitments made to him by the  court, prosecutor, or his own counsel, . . .  unless induced by threats (or promises to  discontinue harassment), misrepresentation  (including unfulfilled or unfulfillable  promises), or perhaps by promises that are by  their nature improper as having no proper  relationship to the prosecutor's business (e.g.  bribes).


10
Id. at 755 (citation omitted). The Wisconsin  Supreme Court, analyzing Wisconsin cases,  determined that Warren's plea met this  definition. It found that there was no coercion  or fraudulent inducement and that the trial court  did not need to inform Warren that his probation  could be revoked if he did not admit his guilt  because that consequence was only a "collateral"  consequence of his plea. 219 Wis. 615, 637-38,  579 N.W.2d 698, 708-09.


11
The Wisconsin court's finding is in accord with  federal law which also holds that a defendant is  entitled to be informed of the direct, but not  collateral, consequences of his plea. See e.g.,  United States v. Suter, 755 F.2d 523, 525 (7th  Cir. 1985). "Direct consequences are the  'immediate, and automatic consequences of the  guilty plea.'" United States v. Jordan, 870 F.2d 1310, 1317 (7th Cir. 1989) (citation omitted). The  possibility that Warren's probation might be  revoked because he refused to admit to sexual  contact with a child does not meet this test. As  the Supreme Court of Wisconsin said, the chance  of revocation was:


12
(1) not definite, since some defendants who are  unwilling to admit their guilt at the plea stage  might conceivably be amenable to treatment at the  rehabilitation stage; (2) not immediate, either  in time or impact, since the revocation was  contingent upon intervening circumstances; and  (3) not automatic, since the ability to abide by  the conditions or probation was well within  Warren's control.


13
219 Wis.2d at 638. Having analyzed the same  factors in its inquiry that this court would  examine to determine whether Warren's right to  due process was violated, and having reached the  same result, we cannot say that the Wisconsin  court's determination was "contrary to, or  involved an unreasonable application of clearly  established federal law" or was "based on an  unreasonable determination of the facts." 28  U.S.C. sec.2254(d).


14
Warren takes umbrage with the court's ruling  that the revocation of his probation for failure  to admit his guilt during counseling was a  collateral consequence. He argues alternatively  that it is a "direct" consequence according to  the Brady definition of voluntary, ("Brady  requires that a defendant be advised of the  'direct' consequences of his plea, which are  defined as 'including the actual value of any  commitments made to him by the court, prosecutor, or his own counsel."), and that a plea is not  voluntary unless it is made with full awareness  "of the direct consequences, including the actual  value of any commitments made to him by the  court, prosecutor, or his own counsel." Under  either formulation, the argument is based upon  the representations made to him by his counsel  before sentencing that he would be able to  maintain his innocence, which turned out to be,  according to Warren, "worthless."


15
During the post-conviction hearing on Warren's  motion to withdraw his plea, Warren's attorney  testified that he told Warren that he would be  allowed to continue to assert his innocence after  sentencing and it was his own personal belief  that the State had implicitly promised, because  it accepted the Alford plea, that Warren could  maintain his innocence without consequence. He  also told the court that it never occurred to him  that Warren might have to admit guilt during  probationary counseling or face revocation and,  therefore, he never discussed that with Warren.


16
By resting his fate solely on what he believes  are the uncontradicted assurances of his counsel,  Warren glosses over several other important  facts. First, at the time he entered his Alford  plea, the trial court advised Warren


17
In the event that the Court grants probation,  probable or very likely one item that is going to  be ordered is counseling, and you will be  expected to enter into good faith counseling as  part of the term of probation, and that carries  with it--I realize that you, by making your plea  of no contest, are not admitting anything in  court, but you still would have an obligation to  enter into counseling in good faith with the  counselor, psychiatrist, or doctor, whoever, so  that's something you should realize.


18
And, second, at the sentencing hearing, the trial  court ordered that Warren attend any counseling  sessions ordered by the department and "that he  follow all the recommendations that any study or  counselor comes up with." Although these are not  definite statements by the court that Warren  would have to acknowledge responsibility for his  conduct during counseling, we believe that these  statements, combined with the fact that Warren  was counseled at the sentencing hearing by a  psychiatrist who specialized in sex counseling,  should have alerted him that the possibility  existed. Furthermore, Warren was repeatedly  advised by his probation officers that his  refusal to acknowledge inappropriate sexual  contact with a child during therapy might lead to  revocation.


19
Considering all of this other evidence, we  cannot agree with Warren that he had no  information contrary to his attorney's  representations. For the reasons stated above,  even if we consider the attorney's advice as a  component of what makes up a "direct" consequence  (which we do not), we believe that the  possibility of probation revocation for failure  to admit guilt during mandatory counseling is a  collateral consequence of which Warren need not  be informed. And, even after considering his  attorney's statements to him as a component of  the Brady definition of voluntary, we believe the  Wisconsin Supreme Court correctly concluded that  Warren's plea was knowing and voluntary. As its  decision was a correct application of the legal  principles established in Brady, we find that  Warren is not entitled to the habeas relief he  seeks. The judgment of the District Court,  denying the petition for a writ of habeas corpus,  is therefore affirmed.

B.  Breach Of The Plea Agreement

20
When "a plea rests in any significant degree on  a promise or agreement of the prosecutor, so that  it can be said to be part of the inducement or  consideration, such promise must be fulfilled."  Santobello v. New York, 404 U.S. 257, 262 (1971).  Warren believes that the State breached the  Alford plea agreement by imprisoning him for  refusing to admit his guilt during counseling.  However, as his argument rests merely upon his  own subjective belief and the post-conviction  testimony of his trial lawyer, and not upon any  action or representation of the prosecutor or the  court, his argument is unpersuasive.


21
If a prosecutor breaches an explicit promise of  an executed plea agreement, the defendant's plea  cannot stand because it was entered on a false  premise. Mabry v. Johnson, 467 U.S. 504, 509  (1984). There is, however, nothing in the record  before us which suggests that the prosecutor or  the court promised Warren that he would not have  to admit guilt at the counseling sessions which  were ordered as a condition of probation. The  evidence shows that the prosecutor agreed to  recommend probation and he did so at the  sentencing hearing. There was, then, no breach of  an explicit promise.


22
Warren argues that the prosecutor impliedly  promised, by agreeing to let him enter an Alford  plea, that he would be allowed to continue  asserting his innocence and that the court, by  accepting the plea, promised the same. As the  Wisconsin Supreme Court said, "Warren's argument  is based upon the faulty premise that an Alford  plea is a promise that a defendant will never  have to admit his guilt." 219 Wis. 2d at 644. We  agree, but note that the Supreme Court has never  addressed the issue. Therefore, Warren has not  met his burden under 28 U.S.C. sec.2254 of  showing that the state court's judgment is  contrary to or involves an unreasonable  application of federal law as defined by a  decision of the United States Supreme Court. The  judgment of the District Court, denying the  petition for habeas corpus, is therefore  affirmed.

III.  CONCLUSION

23
Warren believes that the acceptance of an  Alford plea is an assurance that a defendant will  not have to admit guilt during either conviction  or punishment. He is wrong. He can maintain his  innocence at the drug store, the grocery store  and any other public place he desires. But, when  in the private setting of sex offender counseling  that is ordered as a condition of probation, and  his admission is necessary for rehabilitation, he  must admit responsibility for his conduct. We do  not worry that our ruling will force insincere  admissions of guilt from defendants during  counseling as there are trained counselors  evaluating the admissions and they will be able  to differentiate between the sincere and the  insincere. Nor do we believe that our ruling  forces innocent defendants to confess to crimes  they did not commit, as there must be a  sufficient indication of the defendant's guilt  before an Alford plea is accepted. We believe  that here, Warren got the bargain to which he  agreed.


24
For the foregoing reasons, the judgment of the  District Court is affirmed.


25
AFFIRMED.



NOTE:


1
 An Alford plea allows the defendant to enter a  guilty plea while maintaining his innocence, a  practice approved by the Supreme Court in North  Carolina v. Alford, 400 U.S. 25, 91 S. Ct. 160, 27 L. Ed. 2d 162 (1970).